DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-16, drawn to a method of three-dimensional printing, classified in B05D2/06.
II. Claims 17-20, drawn to a printing system, classified in B05C5/02.

The inventions are independent or distinct, each from the other because:
Inventions I and II are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case the apparatus of invention II can be used in a process wherein the laser is irradiated at the first portion of a build surface after the liquid printing material has been injected instead of before the injection.

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
A different field of search: Where it is necessary to search for one of the inventions in a manner that is not likely to result in finding art pertinent to the other invention(s) (e.g., searching different classes/subclasses or electronic resources, or employing different search queries, a different field of search is shown, even though the two are classified together. The indicated different field of search must in fact be pertinent to the type of subject matter covered by the claims. Patents need not be cited to show different fields of search. See MPEP section 808.02.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

During a telephone conversation with Matthew Whipple on November 03, 2021 a provisional election was made with traverse to prosecute the invention of Group I, claims 1-16.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 17-20 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 5, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 102









The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6, 7, 10-12, 14 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Forbes Jones et al (U.S. Patent # 5,954,112).
	In the case of claim 1, Forbes Jones teaches a method for forming a three-dimensional object (Abstract) by preheating a building surface/collector surface 12 of a platform/preform or starter ingot with a heating source 22 to a first deposition temperature/required temperature wherein the heating source 22 is a laser (Column 4 Lines 30-40 and Column 4 Line 65 through Column 5 Line 33, Column 6 Lines 66-67 and Figure 1). Forbes Jones further teaches that after preheating the surface a first drop of a liquid print material in the form of molten metal was sprayed/ejected onto the surface from a printhead of a 3D printer/nozzle 20 so as to deposit the spray/droplet onto the preheated surface (Column 4 Line 65 through Column 5 Line 33 and Figure 1).
	As for claims 2-4, as was discussed previously, Forbes Jones taught that the sprayed/ejected drop of material was molten metal. Forbes Jones further teaches that the metal included aluminum and copper (Column 1 Lines 6-15).

	As for claims 10-12, Forbes Jones teaches that the position of the laser beam/heat source 22 and printhead/nozzle 20 were adjusted relative to the build surface 12 by rotating and withdrawing the build surface 12 and therefore along a z-axis and along an x-axis, y-axis or both the x-axis and the y-axis as well as oscillating/swiveling the nozzle and heat source relative the surface (Column 4 Line 65 through Column 5 Line 4, Column 6 Lines 22-30 and 48-53 and Figure 1).
	As for claim 14, Forbes Jones teaches that the build surface 12 is rotated in a direction 14 during manufacturing and that the area heated/heat zone 24 impinged upon by the laser was only a portion of the surface 12 (Column 4 Line 65 though Column 5 Line 4, Column 6 Lines 54-63 and Figure 1).Therefore, a second portion of the build surface would be preheated to a second temperature prior to a second drop of print material/molten spray being deposited onto that second portion.
	As for claim 15, Forbes Jones teaches determining the an amount of heat energy to be applied to the surface to achieve the desired preheating temperature by adjusting the heat source/laser beam to impart sufficient energy to reheat/preheated the build surface based on the temperature and geometry of the platform/preform (Column 5 Lines 5-20).

Claim Rejections - 35 USC § 103











The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 5, 8, 13 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Forbes Jones et al.
	The teachings of Forbes Jones as it applies to claim 1 have been discussed previously and are incorporated herein.
	As for claims 5 and 16, Forbes Jones does not specifically teach that the deposition temperature was in the range of about 400 ℃ to about 800 ℃ and that the laser beam/heat source 2 to about 10,000 W/cm2. However, section 2144.05.II.A of the MPEP states “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. ‘[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.’ In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)”
	Furthermore, Forbes Jones teaches that the deposition surface was irradiated by the heat source with sufficient energy to heat the surface to a temperature to form a semi-solid state and thereby provide a suitable surface to receive the metal spray/droplets (Column 5 Lines 5-20).
	Therefore, at the time the present invention was effectively filed it would have been obvious to one of ordinary skill in the art to have determined optimal temperatures for the deposition surface and heat source/laser beam energy of Forbes Jones through routine experimentation in order to provide a semi-solid state in order to receive the metal spray.
	As for claim 8, though Forbes Jones teaches/shows in Figure 1 that the heat source/laser beam 22 was at an angle relative to a top surface of the platform 12 Forbes Jones does not specifically teach that the angle was in the range of about 10 degrees to about 45 degrees. Forbes Jones does teach that the angle of the heat source was a relevant process parameter because the heat source was programmed to oscillate through a path or swivel coordinated with the movement of the spray nozzle/printhead (Column 6 Lines 22-30 and 48-53).
	Therefore, at the time the present invention was effectively filed it would have been obvious to one of ordinary skill in the art to have determined optimal angles of the heat 
	As for claim 13, though Forbes Jones teaches having deposited a plurality of drops on the build surface by applying an atomized spray of molten metal droplets Forbes Jones does not teach that the drops were ejected at a frequency ranging from about 0.1 Hz to about 2000 hz.
	However, Forbes Jones teaches that the rate of application of the atomized metal was a cause effective variable affecting the thickness of the formed deposit (Column 5 Lines 20-33).
	Therefore, at the time the present invention was effectively filed it would have been obvious to one of ordinary skill in the art to have determined an optimal frequency/application rate of the ejected drops of Forbes Jones through routine experimentation because the frequency/application rage of ejected droplets affected the thickness of the deposited layer.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Forbes Jones et al as applied to claim 1 above, and further in view of Vader et al (U.S. Patent # 9,616,494).
	The teachings of Forbes Jones as it applies to claim 1 have been discussed previously and are incorporated herein.
	Forbes Jones does not teach that the 3D printer/spray apparatus employed a DC pulse applied by an electromagnetic coil to eject the drops. However, Forbes Jones does teach that any conventional and known metal spraying device could be used in the taught process (Column 5 Lines 5-10 and 41-47).
	Vader teaches a 3D printer/liquid metal spray device which employed applying a DC pulse to an electromagnetic coil to eject a drop of liquid metal (Abstract and Column 4 Lines 25-32). Vader further teaches that the taught 3D printer/liquid metal spray device did not corrode or 
	Based on the teachings of Vader, at the time the present invention was effectively filed it would have been obvious to one of ordinary skill in the art to have used the 3D printer/liquid metal spray device of Vader as the metal spray device of Forbes Jones because the 3D printer/liquid metal spray device of Vader did not corrode or arc and used fewer moving parts than related devices.

Conclusion
	Claims 1 through 16 have been rejected. Claims 17 through 20 are withdrawn. No claims were allowed.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P WIECZOREK whose telephone number is (571)270-5341. The examiner can normally be reached Monday - Friday, 6:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on (571)272-1418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/MICHAEL P WIECZOREK/Primary Examiner, Art Unit 1712